DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-5 and 18 are amended.
Claims 19-49 are withdrawn.
Claims 1-18 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant contends Claim 1 is amended to more specifically recite the physical interactions between the various elements of the claim such as the mobile device, the permanent identifier of the device, the first and second bank servers, and the like. Further, Applicant contends amended claim 1 now recites particular ways that the mobile device communicates using the cellular network with the first and second bank servers. Specifically, Applicant contends the various communication steps and message content recited in amended claim 1 involves use of non-traditional elements into a practical application. Examiner respectfully disagrees because these additional elements fail to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Accordingly, this contention is unpersuasive.  Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant contends reference Snyder describes a payment system in which both the user and the merchant establish accounts in the same bank, which Applicant contends is in contrast to claim 1. However, the Office Action mailed 01/18/2022 relied upon reference Grassadonia to teach a second bank, thus this contention is unpersuasive. Applicant further contends no combination of references Snyder or Grassadonia describe or suggest that a transaction is done between banks in which authenticated user accounts exist based on the user's mobile device. Applicant’s arguments have been fully considered, but are not persuasive because applicant does not state how the cited sections do not teach the elements/limitations of the claims. Rather, applicant submits arguments in conclusory fashion without supporting evidence. Accordingly, this contention is unpersuasive. Nevertheless, this limitation is taught by Snyder (Fig.2 item 204, Fig.3 item 304, Fig.4 item 404, Fig.5 item 502, Fig.6 item 604; paras 35, 40, 50, 55, 59, 67). Accordingly, this ground of rejection is maintained.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1
Claims 1-18 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of receiving a user account request and merchant account request, and establishing the user account and the merchant account, receiving a credit request for an amount in a government backed currency and converting the amount to cyberscip, identifying goods/services for purchase from the merchant, determining a price for the identified goods/services, acquiring the merchant name for the merchant, and converting the price to cyberscrip. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed receiving a credit request for an amount in a government backed currency and converting the amount to cyberscip, identifying goods/services for purchase from the merchant, determining a price for the identified goods/services, acquiring the merchant name for the merchant, and converting the price to cyberscrip is an example of commercial or legal interactions because it involves sales activities or behaviors. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
providing a mobile device, the mobile device having a permanent device identifier embedded in the mobile device, the mobile device being in communication with a cellular system
transmitting using the mobile device a user account request for a user account to a first bank server using the cellular system the first bank server configured to exchange information with the mobile device through the cellular system, the user account request including a device name permanently associated with the permanent device identifier of the mobile device
establishing the user account at the first bank server, the user account associating the mobile device user with the device name
receiving a merchant account request for a merchant account at a second bank server, the merchant account request including a merchant name
establishing the merchant account at the second bank server, the merchant account associating the merchant with the merchant name
the mobile device user using the mobile device to transmit a credit request from the mobile device to the first bank server using the cellular network, the credit request being an information packet including a requested credit amount in a government backed currency and the device name
using the first bank server to convert the requested credit amount to a credit equivalent amount in cyberscrip at the first bank server, and storing the credit equivalent amount in the first bank server
using the first bank server to broadcast a credit transaction message to a blockchain network to register a transfer in a distributed blockchain of the credit equivalent amount from the first bank server to the user account of the mobile device user within the first bank server, the credit transaction message including a first bank parent blockchain reference, the credit equivalent amount, and the device name
using the mobile device to identify goods/services for purchase from the merchant by the mobile device user on the mobile device
using the mobile device to determine a total price for the identified goods/services on the mobile device
receiving at the mobile device and through the cellular network information indicative of the merchant name for the merchant on the mobile device
generating a signal in response to actuating a purchase button on the mobile device, the signal being indicative of actuation of the purchase button
transmitting the signal to the first bank server, and using the first bank server to convert the total price to a purchase equivalent amount in the cyberscrip
using the first bank server to broadcast a purchase transaction message to the blockchain network to register transfer in the distributed blockchain of the purchase equivalent amount from the user account of the mobile device user in the first bank server to the second bank server, the purchase transaction message including a user parent blockchain reference, the purchase equivalent amount, and the merchant name

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further, the additional elements “broadcast a credit transaction message … to register a transfer … of the credit equivalent amount … the credit transaction message including a first bank parent blockchain reference, the credit equivalent amount, and the device name” and “broadcast a purchase transaction message … to register transfer … of the purchase equivalent amount … the purchase transaction message including a user parent blockchain reference, the purchase equivalent amount, and the merchant name” amount to mere data gathering, which is a form of insignificant extra-solution activity.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-18 further recite (i.e., set forth or describe) the abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0004495 A1 to Snyder et al. (hereinafter "Snyder") in view of US 10,055,715 B1 to Grassadonia et al. (hereinafter "Grassadonia").


Claim 1:
Snyder teaches:
providing a mobile device (Fig.2 item 202, Fig.3 item 302, Fig.4 item 402, Fig.6 item 602; paras 27, 40, 50, 55, 67), the mobile device having a permanent device identifier (paras 27, 34, 40, 50, 55, 67) the mobile device being in communication with a cellular system (Fig.1 item 130; para 27)
transmitting using the mobile device a user account request for a user account to a first bank server using the cellular system, the first bank server configured to exchange information with the mobile device through the cellular system (Fig.1 item 130; para 27), the user account request including a device name permanently associated with the permanent device identifier of the mobile device (Fig.2 item 204, Fig.3 item 304, Fig.4 item 404, Fig.5 item 502, Fig.6 item 604; paras 35, 40, 50, 55, 59, 67)
establishing the user account at the first bank server, the user account associating the mobile device user with the device name (Fig.2 item 204, Fig.3 item 304, Fig.4 item 404, Fig.5 item 502, Fig.6 item 604; paras 35, 40, 50, 55, 59, 67)
receiving a merchant account request for a merchant account at a [first] bank server, the merchant account request including a merchant name (Fig.2 item 206, Fig.3 item 306, Fig.4 item 406, Fig.5 item 504, Fig.6 item 606; paras 36, 40, 50, 55, 59, 67)
establishing the merchant account at the [first] bank server, the merchant account associating the merchant with the merchant name (Fig.2 item 206, Fig.3 item 306, Fig.4 item 406, Fig.5 item 504, Fig.6 item 606; paras 36, 40, 50, 55, 59, 67)
the mobile device user using the mobile device to transmit a credit request from the mobile device to the first bank server using the cellular network (Fig.1 item 130; para 27), the credit request being an information packet including a requested credit amount in a government backed currency and the device name (Fig.2 items 214-216; paras 35, 40, 45, 61)
using the mobile device to identify goods/services for purchase from the merchant by the mobile device user on the mobile device (Fig.2 item 218, Fig.4 item 408, Fig.5 item 506, Fig.6 item 612; paras 35, 40, 69)
using the mobile device to determine a total price for the identified goods/services on the mobile device (Fig.2 item 220, Fig.3 item 308; paras 35, 40, 46, 50, 69)
receiving at the mobile device and through the cellular network (Fig.1 item 130; para 27) information indicative of the merchant name for the merchant on the mobile device (Fig.6 item 610; paras 46, 52, 66, 68)
generating a signal in response to actuating a purchase button on the mobile device, the signal being indicative of actuation of the purchase button; transmitting the signal to the first bank server (Fig.2 item 222; paras 40, 48)
first bank server (para 65)
Snyder does not teach:
second bank server 
using the first bank server to convert the requested credit amount to a credit equivalent amount in cyberscrip at the first bank server, and storing the credit equivalent amount in the first bank server
using the first bank server to broadcast a credit transaction message to a blockchain network to register a transfer in a distributed blockchain of the credit equivalent amount from the first bank server to the user account of the mobile device user within the first bank server, the credit transaction message including a first bank parent blockchain reference, the credit equivalent amount, and the device name
and using the first bank server to convert the total price to a purchase equivalent amount in the cyberscrip
using the first bank server to broadcast a purchase transaction message to the blockchain network to register transfer in the distributed blockchain of the purchase equivalent amount from the user account of the mobile device user in the first bank server to the second bank server, the purchase transaction message including a user parent blockchain reference, the purchase equivalent amount, and the merchant name
Grassadonia teaches:
second bank server (5:22-57) 
using the first bank server to convert the requested credit amount to a credit equivalent amount in cyberscrip at the first bank server, and storing the credit equivalent amount in the first bank server (4:18-26, 7:44 to 8:4, 8:44-59, 12:28-39)
using the first bank server to broadcast a credit transaction message to a blockchain network to register a transfer in a distributed blockchain of the credit equivalent amount from the first bank server to the user account of the mobile device user within the first bank server, the credit transaction message including a first bank parent blockchain reference, the credit equivalent amount, and the device name (5:58-67, 7:5-26, 7:44 to 8:4, 8:44-59, 9:1-5, 12:28-39)
and using the first bank server to convert the total price to a purchase equivalent amount in the cyberscrip (17:9-22, 19:65-39)
using the first bank server to broadcast a purchase transaction message to the blockchain network to register transfer in the distributed blockchain of the purchase equivalent amount from the user account of the mobile device user in the first bank server to the second bank server, the purchase transaction message including a user parent blockchain reference, the purchase equivalent amount, and the merchant name (5:58-67, 7:5-26, 17:9-22, 19:65-39)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Snyder to include a first bank, a second bank, converting the requested credit amount to a credit equivalent amount in cyberscrip at the first bank, broadcasting a credit transaction message to a blockchain network to register transfer in a distributed blockchain of the credit equivalent amount from the first bank to the user account of the mobile device user, the credit transaction message including a first bank parent blockchain reference, the credit equivalent amount, and the device name, converting the total price to a purchase equivalent amount in the cyberscrip, and broadcasting a purchase transaction message to the blockchain network to register transfer in the distributed blockchain of the purchase equivalent amount from the user account of the mobile device user to the second bank, the purchase transaction message including a user parent blockchain reference, the purchase equivalent amount, and the merchant name, as taught by Grassadonia, in order to improve transaction security and convenience (see Grassadonia, abstract, 2:38-67).





Claim 2: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
converting the purchase equivalent amount to a purchase amount in the government backed currency at the second bank server and depositing the purchase amount in the merchant account (6:58-65, 12:8-27, 17:9-22, 19:65-39)

Claim 3: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
the device identifier is a device private key; the device name is a device public key paired with the device private key; the merchant name is a merchant public key; the credit request is digitally signed with the device private key; the credit transaction message is digitally signed with a first bank private key; the purchase transaction message is digitally signed with the device private key (5:58-67, 7:5-26)
Snyder in view of Grassadonia does not teach:
the user account request is digitally signed with the device private key
the merchant account request is digitally signed with a merchant private key paired with the merchant public key
However, Examiner takes Official Notice that digitally signing with private keys is old and well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Snyder in view of Grassadonia to include the user account request is digitally signed with the device private key, and the merchant account request is digitally signed with a merchant private key paired with the merchant public key in order to improve transaction security.

Claim 4: 
Snyder in view of Grassadonia teach all limitations of claim 1. Snyder also teaches:
wherein the credit request further comprises a request for a line of credit for the mobile device user from the first bank server (Fig.2 items 214-216; paras 35, 40, 45, 61)

Claim 5: 
Snyder in view of Grassadonia teach all limitations of claim 1. Snyder in view of Grassadonia does not teach “wherein the credit request further comprises a request for a loan for the mobile device user from the first bank server”, however, this limitation is interpreted as nonfunctional descriptive material of the “credit request” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 6: 
Snyder in view of Grassadonia teach all limitations of claim 1. Snyder in view of Grassadonia does not teach “wherein the cyberscrip is an in-house scrip”, however, this limitation is interpreted as nonfunctional descriptive material of the “cyberscrip” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 7: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
wherein the cyberscrip is a publicly traded cryptocurrency (5:58-67)

Claim 8: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
wherein the blockchain network is a public network (5:58-67)

Claim 9: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
wherein the blockchain network is a private network (15:16-29)

Claim 10: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
wherein the broadcasting the credit transaction message further comprises sending the first bank parent blockchain reference to the mobile device (8:5-26)




Claim 11: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
wherein the broadcasting the credit transaction message further comprises adding the credit equivalent amount to a balance available stored in the mobile device (7:44 to 8:4, 8:44-59, 9:1-5, 12:28-39)

Claim 12: 
Snyder in view of Grassadonia teach all limitations of claim 1. Snyder also teaches:
the identifying goods/services for purchase from the merchant by the mobile device user on the mobile device comprises ringing up the identified goods/services for purchase on a cash register at a physical store of the selected merchant (paras 46, 69)
the determining a total price for the identified goods/services on the mobile device comprises calculating the total price for the rung up identified goods/services (Fig.2 item 220, Fig.3 item 308; paras 35, 40, 46, 50, 69), and transferring the calculated total price to the mobile device (paras 46-47)

Claim 13: 
Snyder in view of Grassadonia teach all limitations of claim 12. Snyder also teaches:
wherein the transferring the calculated total price to the mobile device comprises optically scanning the calculated total price with the mobile device (paras 47)

Claim 14: 
Snyder in view of Grassadonia teach all limitations of claim 13. Snyder also teaches:
wherein the calculated total price is embedded in a QR code (paras 47)

Claim 15: 
Snyder in view of Grassadonia teach all limitations of claim 13. Snyder also teaches:
wherein the calculated total price is displayed in alphanumeric characters and the optically scanning further comprises optical character recognition of the alphanumeric characters (paras 47)

Claim 16: 
Snyder in view of Grassadonia teach all limitations of claim 12. Snyder also teaches:
wherein the transferring the calculated total price to the mobile device comprises wirelessly transferring the calculated total price to the mobile device (paras 47)

Claim 17: 
Snyder in view of Grassadonia teach all limitations of claim 1. Snyder also teaches:
wherein the acquiring the merchant name comprises: determining a merchant location with a GPS on the mobile device, and determining the merchant name from the determined merchant location (paras 52, 66, 68)

Claim 18: 
Snyder in view of Grassadonia teach all limitations of claim 17. Snyder also teaches:
wherein the determining the merchant name comprises: sending the determined merchant location to one of the second bank server and the merchant, determining the merchant name from an index of merchant names by location, and sending the determined merchant name to the mobile device (paras 52)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applied Cryptography, 2nd Edition, Bruce Schneier: Teaches digitally signing with private keys.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685